             Case 1:20-cr-00078-NDF Document 1 Filed 05/21/20 Page 1 of 4

                                                                                      FILED.
                                                                              'U.S. DISTRICT COURT
                                                                              DISTRICT OF "SYCMIHG
                        IN THE UNITED STATES DISTRICT COURT                                     .
                                                                             2020 HAY 21 PH 1=23
                             FOR THE DISTRICT OF WYOMING                                            n prk
                                                                                                    CLERK

 UNITED STATES OF AMERICA,
                                                           No.
                         Plaintiff,
                                                           Cts. 1-5: 26 U.S.C. § 7201
         V.                                                          (Tax Evasion)

 JAMES W.HAWLEY JR.,
 a/k/a James W. Hawley,

                         Defendant.



                                       INDICTMENT


THE GRAND JURY CHARGES THAT:


                                        INTRODUCTION


        1.      The Internal Revenue Service (IRS)is an agency of the United States Department

of Treasury and is responsible for administering and enforcing the tax laws of the United States.

       2.       At all times relevant to this indictment, JAMES W.HAWLEY JR., a/k/a James

W.Hawley, was a resident of Wheatland, Wyoming.

                                          COUNT ONE


       3.       Between on or about January 28, 2013, and on or about April 15, 2015, in the

District of Wyoming, the Defendant, JAMES W. HAWLEY JR., a/k/a James W. Hawley,

knowing that he had received taxable income of approximately $417,357 in wages during calendar

year 2014 upon which there was income tax due and owing to the United States, failed to file an income

tax return with the IRS on or before April 15, 2015, and willfully attempted to evade and defeat the

income tax due and owing for the calendar year 2014 by signing, filing, and maintaining an IRS Form

W-4 that falsely claimed exemption from income tax withholding.

       In violation of26 U.S.C. § 7201.
            Case 1:20-cr-00078-NDF Document 1 Filed 05/21/20 Page 2 of 4




                                          COUNT TWO


       4.      Between on or about February 10, 2015, and on or about April 15, 2016, in the

District of Wyoming, the Defendant, JAMES W. HAWLEY JR., a/k/a James W. Hawley,

knowing that he had received taxable income of approximately $466,410 in wages during calendar

year 2015 upon which there was income tax due and owing to the United States,failed to file an income

tax return with the IRS on or before April 15, 2016, and willfully attempted to evade and defeat the

income tax due and owing for the calendar year 2015 by signing, filing, and maintaining an IRS Form

W-4 that falsely claimed exemption from income tax withholding.

       In violation of26 U.S.C. § 7201.

                                          COUNT THREE


       5.      Between on or about February 5, 2016, and on or about April 17, 2017, in the

District of Wyoming, the Defendant, JAMES W. HAWLEY JR., a/k/a James W. Hawley,

knowing that he had received taxable income of approximately $401,549 in wages during calendar

year 2016 upon which there was income tax due and owing to the United States,failed to file an income

tax return with the IRS on or before April 17, 2017, and willfully attempted to evade and defeat the

income tax due and owing for calendar year 2016 by signing, filing, and maintaining an IRS Form W-

4 that falsely claimed exemption from income tax withholding.

       In violation of26 U.S.C. § 7201.

                                          COUNT FOUR


       6.      Between on or about March 8,2017,and on or about April 16,2018,in the District

of Wyoming,the Defendant, JAMES W.HAWLEY JR., a/k/a James W.Hawley,knowing that

he had received taxable income of approximately $442,418 in wages during calendar year 2017 upon

which there was income tax due and owing to the United States,failed to file an income tax return with

the IRS on or before April 16, 2018, and willfully attempted to evade and defeat the income tax due
            Case 1:20-cr-00078-NDF Document 1 Filed 05/21/20 Page 3 of 4




and owing for calendar year 2017 by signing, filing, and maintaining an IRS Form W-4 that falsely

claimed exemption from income tax withholding.

       In violation of 26 U.S.C. § 7201.

                                           COUNT FIVE


       7.       Between on or about March 8,2017, and on or about April 15,2019,in the District

of Wyoming,the Defendant, JAMES W.HAWLEY JR., a/k/a James W.Hawley, knowing that

he had received taxable income of approximately $458,501 in wages during calendar year 2018 upon

which there was income tax due and owing to the United States, failed to file an income tax return with

the IRS on or before April 15, 2019, and willfully attempted to evade and defeat the income tax due

and owing for the calendar year 2018 by signing, filing, and maintaining an IRS Fonn W-4 that falsely

claimed exemption from income tax withholding.

       In violation of26 U.S.C. § 7201.




                                                 A TRUE BILL:



                                                 Inksisnature on file in the Clerk's Office
                                                 FOREPERSON




 MARK A. KLAASSEN
 United States Attorney
         Case 1:20-cr-00078-NDF Document 1 Filed 05/21/20 Page 4 of 4




                             PENALTY SUMMARY


DEFENDANT NAME;               JAMES W.HAWLEY JR., a/k/a James W.Hawley

DATE:                         May 19, 2020

INTERPRETER NEEDED:           No


VICTIM(S):                    Yes


OFFENSE/PENALTIES:            26 U.S.C.§ 7201
                              (Tax Evasion)

                  Counts 1-5: 0-5 Years Imprisonment
                              $250,000 Fine
                              3 Years Supervised Release
                              $100 Special Assessment
                              Costs OfProsecution


                       Total: 0-25 Years Imprisonment
                              $1.25 Million Fine
                              3 Years Supervised Release
                              $500 Special Assessments
                              Costs OfProsecution



AGENT:                        Jacob Rice, ERS-CI

AUSA:                         Eric Heimann


ESTIMATED TIME OF
TRIAL:                        1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                         No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:                No
